Hardin, J.:
We think the evidence supports the conclusion of the trial court, that Mrs. Woodward, after her husband had delivered her deed to Howe & Hoxie, ratified the delivery. Her husband assumed to act as her agent, and she brought an action upon one of the notes, which he took towards payment 'of the consideration for the deed. She verified the complaint, and a judgment was entered upon the note, and as the finding is, we must assume she thus ratified the act of her husband. Subsequent ratification is equivalent to original authority. There was some evidence that he did not know - of the-origin of the note or the acts in respect thereto, until in 1876, but-we are satisfied' with the conclusion of the trial judge to the effect *441that she had earlier knowledge thereof. As we understand the ease Mrs. Woodward had been in possession of the land, and the purchase-money has been in part unpaid. We think the court was, therefore, correct in preserving her right to enforce and receive payment of the portion remaining unpaid.
Her demand was not barred. The case of Miner v. Beekman (42 How. Pr., 33, cited by counsel for appellant) was reversed in the Court of Appeals, as appears by the report thereof, in 50 N. Y., 337. (See also Hubbell v. Sibley, 50 N. Y., 468, and Trimm v. Marsh, 54 Id., 609.)
The judgment against Mary L. Woodward should also be affirmed, without costs.
Lalcott, P. J., and Smith, J., concurred.